On Motion foe Rehearing.
Appellant, on motion for rehearing, argues that this court “overlooked the fact that in the hearing [on] the admissibility of the DUI breath test the appellant was denied her right to enter any evidence.” At trial, the State offered the evidence of a state patrolman of his observations of the appellant’s driving of her car, of her condition following her arrest, of his advice to her on implied consent and right to an additional test by a person of her own choice, and her consent to take the test. Following the test, Ms. Holt was asked if she would like to have an additional test and she responded that “she would get her own G.D. test.”
Following the State’s establishing an evidentiary base for admission of the test results, counsel for appellant asked the trial court: “May Ms. Holt testify on this matter? THE COURT: Yes, sir. But it would only create a question of fact and that has to be decided by the jury. It is obvious that there has been a prima facie showing that the compliance was made.” Hence, contrary to counsel’s assertion, Ms. Holt was not “denied” any right to enter evidence. The trial court did not err in admitting the test results of the intoximeter test after the State had made a complete showing of statutory compliance. Fletcher v. State, 157 Ga. App. 707 (1) (278 SE2d 444).

Motion for rehearing denied.